Citation Nr: 1735960	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right eye cataract.

2.  Entitlement to a higher initial disability rating for bilateral cataracts, status post penetrating injury to the left eye cornea with central corneal scar (bilateral eye disability), in excess of 30 percent from May 28, 2008.

3.  Entitlement to a higher (compensable) initial disability rating for peripheral vascular disease (PVD) in the left lower extremity.

4.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus type II.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2009 and May 2010 rating decisions of the RO in Los Angeles, California.  The September 2009 rating decision, in pertinent part, denied service connection for hypertension and COPD, and granted service connection for PVD in the left lower extremity and assigned a noncompensable (0 percent) initial disability rating from May 28, 2008.  The May 2010 rating decision granted service connection for residuals of a penetrating injury to the left eye cornea and the resulting central corneal scar and assigned a 30 percent initial disability rating from May 28, 2008; although the May 2010 rating decision acknowledged the medical opinion of record that the bilateral cataracts are likely caused by the service-connected diabetes mellitus, service connection was granted for the left eye only.  Accordingly, as service connection for the right eye cataract is being granted in the instant decision below, the Board has recharacterized one of the issues on appeal to encompass the issue of a higher initial disability rating for the bilateral eye disability as styled in the title page above.

In October 2016, the Veteran testified at a Board Videoconference hearing in Los Angeles, California, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to higher initial disability ratings for the bilateral eye disability and PVD in the left lower extremity, and service connection for hypertension and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	The Veteran currently has a diagnosis for cataracts in both eyes.

2.	The current bilateral cataracts are the result of the service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right eye cataract as secondary to the service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for a right eye disability and remands the issues of higher initial disability ratings for the bilateral eye disability and PVD in the left lower extremity and service connection for hypertension and COPD, no further discussion of VA's duties to notify and assist is necessary.

Service Connection for a Right Eye Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with cataracts in the eyes, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus 

specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran submitted a claim for service connection for diabetes mellitus type II in May 2008.  In connection with the May 2008 claim, the Veteran was provided with a VA examination in June 2009, which resulted in a diagnosis of diabetes mellitus, and the Veteran was referred to an ophthalmologist for further examination.  Subsequently, service connection for diabetes mellitus was granted in the September 2009 rating decision that is before the Board on appeal.

In November 2009, the Veteran underwent a VA ophthalmic examination.  During the November 2009 VA examination, the Veteran reported suffering a left eye corneal laceration during active service that was surgically repaired but nonetheless resulted in impaired vision.  The November 2009 VA examiner observed a left corneal central scar and rendered diagnoses of status post penetrating injury to the left cornea with subsequent surgical repair, left eye central corneal scar, and left eye visual field defect.  Further, the November 2009 VA examiner also found significant anterior cortical cataracts in the bilateral eyes and diagnosed bilateral cataracts.  Upon conclusion of the November 2009 VA examination, the VA examiner opined that the bilateral cataracts are at least as likely as not related to the service-connected diabetes mellitus because cataracts are a medically known complication of diabetes.

As discussed above, the May 2010 rating decision granted service connection for the left eye disability only, despite the November 2009 VA examiner's opinion that the Veteran's bilateral cataracts are at least as likely as not related to the service-connected diabetes mellitus.  Although the Veteran has not explicitly sought service connection for the right eye cataract, the Board finds that entitlement to service connection for the right eye cataract as secondary to the service-connected diabetes mellitus has been established by the medical evidence of record.  Based on the foregoing evidence and resolving reasonable doubt in the Veteran's favor, the 

Board finds that the Veteran's bilateral cataracts are caused by, or related to, the service-connected diabetes mellitus, and that service connection for a right eye cataract is warranted as secondary to the service-connected diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for a right eye cataract is granted.


REMAND

Initial Disability Rating for the Bilateral Eye Disability

Effective December 10, 2008, VA amended the regulations pertaining to the rating of eye disorders.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  However, those amendments only apply to applications for benefits received by VA on or after December 10, 2008.  As the Veteran's claim (for service connection for diabetes mellitus) was received by VA prior to that date (May 2008), the amendments do not apply in this case.  The RO is advised to readjudicate the Veteran's appeal only under the former regulations (effective prior to December 10, 2008).

The applicable requirements for an examination regarding the Veteran's field of vision were articulated under 38 C.F.R. § 4.76 (2008).  Specifically, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The usual perimetric methods will be employed, using a standard perimeter and 3 mm. white test object.  At least 16 meridians 22.5 degrees apart will be charted for each eye . . . The charts will be made a part of the report of examination.  Not less than two recordings, and when possible, three will be made.  38 C.F.R. § 4.76 (2008).

During the course of this appeal, the Veteran has been provided with several VA examinations for eye conditions, the most recent one being in March 2016.  The March 2016 VA examination report reflects positive findings for visual field defect, contraction of a visual field, and loss of a visual field in the left eye due to residuals of a penetrating injury to the left cornea.  The Veteran's visual field was apparently tested, but no Goldmann charts were attached to the March 2016 VA examination report.  As such, the Board finds that the March 2016 VA examination report is inadequate for rating purposes, and a remand is required for a new VA eye examination.

Initial Disability Rating for PVD in the Left Lower Extremity

The Veteran is in receipt of a noncompensable initial disability rating under Diagnostic Code 7114 for the service-connected PVD in the left lower extremity for the entire initial rating period from May 28, 2008.  38 C.F.R. § 4.104.  Under Diagnostic Code 7114, a 20 percent rating will be assigned when there is claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating will be assigned for peripheral vascular disease with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating will be assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating will be assigned with ischemic limb pain at rest, and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.

The Veteran generally contends that symptoms of the service-connected PVD in the left lower extremity warrant a compensable initial disability rating.  During the October 2016 Board hearing, the Veteran testified to difficulty walking or sitting for a long period of time.  The Veteran also testified to being able to walk 100 yards, perhaps more depending on the terrain, before needing to stop due to pain in the left lower extremity.

The Veteran was provided with a VA examination in June 2009.  The June 2009 VA examination report reflects the Veteran described symptoms of claudication after walking 1,000 yards on level ground at two miles per hour, and endorsed symptoms of calf pain at rest.  Upon examination, a diminished posterior tibial pulse in the left lower extremity was noted.  Arterial Doppler testing revealed the ankle/brachial index in the right lower extremity was 1.08 and 0.92 in the left lower extremity.

The Veteran underwent another VA examination in February 2016.  During the February 2016 VA examination, Veteran endorsed symptoms of calf discomfort that occurs sporadically at rest or with exertion.  Peripheral pulse testing and Arterial Doppler testing were not performed during the February 2016 VA examination; instead, the February 2016 VA examination report indicated Arterial Doppler testing had been done in 2009 and included the test results from the June 2009 VA examination report.  The February 2016 VA examination report reflects negative or no responses to virtually all other questions and does not include any further comments or remarks from the February 2016 VA examiner as to why diagnostic testing was not performed.  As such, the Board finds the February 2016 VA examination to be inadequate and remand for a new VA examination is needed.

Service Connection for Hypertension

The Veteran generally asserts that service connection for hypertension is warranted.  Specifically, in a June 2010 Notice of Disagreement (NOD), the Veteran asserted that a current hypertension disability was either caused or aggravated by the service-connected diabetes mellitus. 

The Veteran underwent a VA examination in June 2009, the examination report for which reflects a diagnosis of essential hypertension.  The June 2009 VA examiner opined that the essential hypertension is not aggravated by diabetes, but did not provide a rationale for that opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  Further, the June 2009 VA examiner did not provide opinions as to whether the Veteran's hypertension is caused or aggravated by the service-connected diabetes mellitus.

Subsequently, the Veteran was provided with another VA examination in February 2016.  After an examination of the Veteran, the February 2016 VA examiner provided an opinion that the current hypertension disability is less likely than not due to, or the result of, the service-connected PVD in the left lower extremity.  The February 2016 VA examiner did not provide an opinion as to whether the current hypertension disability is caused or aggravated by the service-connected diabetes mellitus.

Given that neither the June 2009 nor the February 2016 VA examiner provided an adequate opinion as to whether the Veteran's hypertension disability is caused or aggravated by the service-connected diabetes mellitus, the Board finds that remand is necessary for an adequate VA addendum opinion.

Service Connection for COPD

The Veteran generally contends that COPD is the result of military service.  Specifically, during the October 2016 Board hearing, the Veteran testified to experiencing breathing problems upon his return from service in the Republic of Vietnam (Vietnam).  The Veteran also testified to working on the flight line during active service and being exposed to hazardous chemicals such as diesel fumes, engine carbon, carbon monoxide, spray paint, steel welding fumes, and metal shavings from repairing aircraft.  Finally, the Veteran testified to seeking treatment for respiratory problems shortly after service separation around 1969 from a private provider, Dr. Roy Jackson, and from a VA healthcare facility located on Temple Street in Los Angeles, California. 

Although the Veteran was provided with a VA examination in June 2009, no medical opinion has been provided as to the etiology of the Veteran's COPD.  Moreover, it does not appear that all the relevant private treatment records and VA treatment records relating to treatment of the Veteran's respiratory problems have been associated with the record.  Accordingly, a remand is necessary in order to obtain a VA addendum opinion regarding the etiology of the Veteran's COPD and to obtain all relevant VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.	Associate with the record all VA treatment records pertaining to the treatment of the issues on appeal for the period starting from August 2016.

2.	Associate with the record VA treatment records pertaining to treatment of COPD and/or respiratory problems for the period from 1968 to 1970 from the VA medical facility located on Temple Street in Los Angeles, California.

If the requested VA treatment records are no longer available, the RO should document any negative responses and associate such responses with the electronic record.

3.	The RO should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care provides who have treated him for COPD/respiratory problems.

The RO should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for COPD, specifically from Dr. Roy Jackson, that the Veteran referenced to during the October 2016 Board hearing, or the appropriate authorizations so the RO can obtain these records on the Veteran's behalf.  The RO should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.

4.	Schedule the Veteran for a VA eye examination to assist in determining the current severity of the bilateral eye disability.  The examination results must conform to the specific requirements as provided under 38 C.F.R. §§ 4.75 and 4.76 (effective prior to December 10, 2008).

In particular, applicable regulations provide that visual field evaluation results must be recorded on a standard field vision chart, and the chart must be included with the examination report.  At least 16 meridians 22.5 degrees apart will be charted for each eye.  Not less than two recordings, and when possible, three will be made.  38 C.F.R. § 4.76 (2008).

5.	Schedule the Veteran for the appropriate VA examination to assist in determining the current severity of the PVD in the left lower extremity.  All indicated diagnostic testing must be performed, including peripheral pulse testing and Arterial Doppler testing. 

6.	Request that a VA medical professional, other than the VA examiner who conducted the February 2016 VA examination, review the electronic file and provide the VA addendum opinions requested below.  

The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the addendum opinions.  If the VA examiner determines that additional examination(s) of the Veteran is necessary to provide reliable opinions as to causation, such examination(s) should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The VA examiner should provide the following opinions:

a)	Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension disability is caused by, or is otherwise etiologically related to the service-connected diabetes mellitus type II?

b)	Is it at least as likely as not that the effects of the service-connected diabetes mellitus type II contributed to or aggravated (worsened beyond the natural progression of the disease) the currently-diagnosed hypertension disability?

c)	Is it at least as likely as not that the Veteran's COPD is caused by, or is otherwise etiologically related to active service, including as related to exposure to herbicides and/or hazardous chemicals such as diesel fumes, engine carbon, carbon monoxide, spray paint, steel welding fumes, and/or metal shavings?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

7.	 Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


